 In the Matter Of INTERNATIONAL FREIGHTING CORP.,et al.(MYSTTVSTEAMSHIP COMPANY)andINTERNATIONAL SEAMEN'S UNION OFAMERICACase No. R-159CERTIFICATION OF REPRESENTATIVESApril 15, 1938On September 17, 1937, the National Labor Relations Boardtherein called the Board, issued a Decision and Direction of Electionsin the above-entitled case.'On November 10, 1937, the Board issuedan Amendment to Decision and Direction of Elections.2 The Direc-tion of Elections, as amended, directed that elections by secret ballotbe conducted among the unlicensed seamen, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, employed on all type of craft operatedin or out of Atlantic and Gulf ports, except craft operated in harborsonly, by several named companies, including Mystic SteamshipCompany, New York City.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under the directionand supervision of Elinore Morehouse Herrick, the Regional Direc-tor for the Second Region (New York City), among the eligibleemployees of Mystic Steamship Company.On February 17, 1938, American Federation of Labor Seamen'sUnion, successor to International Seamen's Union of America, fileda protest with the said Regional Director concerning the conduct ofthe election on the S. S.A. L. Kent,one of the 15 vessels operatedby the Company. On March 11, 1938, the Regional Director ruledthat the protest was without merit except as to two ballots cast onthe vessel.As to one ballot, which had been challenged, the RegionalDirector held that the ballot should not be counted.As the otherballot had not been challenged and could not be segregated, theRegional Director stated that in the event the results of the electiondepended on one vote, the S. S.A. L. Kentshould be revoted.On March 18, 1938, the Acting Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued and duly served13 N L R B 692.24N.L R.B 111.620 DECISIONS AND ORDERS621upon the parties an Intermediate Report on the election.The ActingRegional Director stated in the Intermediate Report that the protesthad been filed, set forth the rulings of the Regional Director, andconcluded that in view of the results of the election, it was not neces-sary under the ruling of the Regional Director to revote theS. S.A. L. Kent.No appeal has been made to the Board from therulings of the Regional Director and no objections or exceptions havebeen filed to the Intermediate Report.The Board will not, therefore,review tho protest or the rulings of the Regional Director.As to the balloting and its results, the Acting Regional Directorreported as follows :Total number eligible to vote-------------------------------- 360Total number of ballots cast-------------------------------- 331Total number of votes in favor of International Seamen's UnionofAmerica, or its successor, affiliated with the AmericanFederation of Labor--------------------------------------7Total number of votes in favor of National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organ-ization --------------------------------------------------- 316Total number of votes in favor of neither organization------5Total number of blank ballots-------------------------------0Total number of void ballots-------------------------------1Total number of challenged ballots---------------------------2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS XIEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of the unlicensed seamen, ex-cept wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, employed onall type of craft operated in or out of Atlantic and Gulf ports,except craft operated in harbors only, by Mystic Steamship Com-pany, New York City, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of theAct, National Maritime Union of America, affiliated with the Com-mittee for Industrial Organization, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.